Case 6:18-cv-00984-CEM-GJK Document 16 Filed 10/29/18 Page 1 of 2 PageID 52




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

JENNIFER MOSS,

       Plaintiff,

-vs-                                           CASE NO.: 6:18-CV-00984-CEM-GJK

HALSTED FINANCIAL SERVICES,
LLC,

       Defendant.
                                   /

              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

          COME NOW the Plaintiff, JENNIFER MOSS, by and through her undersigned counsel,

and hereby files this Notice of Voluntary Dismissal without Prejudice of the above-captioned

matter.

Dated: October 29, 2018.

                                          Respectfully submitted,

                                          /s/ Shaughn C. Hill
                                           Shaughn C. Hill, Esquire
                                           Morgan & Morgan, Tampa, P.A.
                                           One Tampa City Center
                                           Tampa, FL 33602
                                           Tele: (813) 223-5505
                                           Fax: (813) 223-5402
                                           shill@forthepeople.com
                                           Florida Bar #: 105998
                                           Attorney for Plaintiff
Case 6:18-cv-00984-CEM-GJK Document 16 Filed 10/29/18 Page 2 of 2 PageID 53




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing with the Clerk of the

Court by using the CM/ECF system and served the following parties via U.S. Mail on this 29th

day of October, 2018 to: Halsted Financial Services, LLC, c/o Corporation Service Company,

Registered Agent, at 1201 Hays Street, Tallahassee, FL 32301-2525

                                          /s/ Shaughn C. Hill
                                          Shaughn C. Hill, Esquire
                                          Florida Bar #: 105998
